DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I (Claims 1-21) in the reply filed on 12/15/21 is acknowledged. 

The traversal is on the ground(s) that “the burden on the Patent Office to consider all of the groups together is less than the burden on Applicant/the public to prosecute/search the applications/patents separately” (Page 1 of Response to Restriction Requirement). 

This is not found persuasive because Applicant’s aforementioned assertions do not address the underlying rationale for restriction set forth in the 10/22/21 restriction requirement. With respect to said restriction requirement, Applicant neither presents persuasive arguments versus the distinctness analyses of Inventions I-III, nor argue the aforementioned assertions (in terms of prosecution/search burden) in context of said distinctness analyses.

Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1 states that the method comprises depositing “a mixture of nanotubes or nanofibers and an active electrode material” (it is further noted that said phrase is also present in Claims 5-6, 8-9). As explicitly written, “a mixture of nanotubes or nanofibers and an active electrode material” may be interpreted as a statement that the mixture is (1) a mixture of nanotubes, (2) a mixture of nanofibers and an active electrode material, or (3) a mixture of nanotubes and an active electrode material. Accordingly, Claim 1 is rendered particularly indefinite insofar as it is unclear if the instantly claimed mixture is required to include nanofibers or nanotubes and an active electrode material, or if the instantly claimed mixture may simple be required to include nanotubes as instantly claimed. For purposes of examination, any of the aforementioned interpretations will be considered as meeting the limitations of the Claim. Proper clarification is required (it is suggested, for example, that the instantly claimed mixture be described such that it includes both of (a) nanotubes or nanofibers, and (b) active electrode material).
	
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the phrase "the depositing a mixture of nanotubes or nanofibers." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that said phrase is in reference to the “depositing a mixture of nanotubes or nanofibers and an active electrode material” of Claim 1. Proper clarification is required.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729